Citation Nr: 9923766	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-23 357	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for right rotator cuff 
tendinitis.

2.  Entitlement to service connection for residuals of a neck 
injury with cervical spondylosis.  

3.  Entitlement to service connection for claimed headaches.  

4.  Entitlement to service connection for claimed chronic 
obstructive pulmonary disease (COPD).  

5.  Entitlement to service connection for claimed hearing 
loss of the left ear.  

6.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.  

7.  Entitlement to an increased (compensable) rating for the 
service-connected residual scarring of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to May 
1955.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has headache disability, COPD or hearing 
disability of the left ear due to disease or injury which was 
incurred in or aggravated by service.  

2.  The veteran's service-connected PTSD is not shown to be 
productive of severe occupational and industrial impairment; 
it is not shown to result in deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

3.  The veteran's service-connected residual left knee scars 
are shown to be well-healed with no disfigurement, adhesion, 
tenderness or pain; no related functional limitation of the 
veteran's left knee is demonstrated.  



CONCLUSIONS OF LAW

1.  Well-grounded claims of service connection for headaches, 
COPD and hearing loss of the left ear have not been 
presented.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1998).  

2.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(1998).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected scar of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection Claims

A.  Background

The veteran is in receipt of a 40 percent disability rating 
for the service-connected residuals of a gunshot wound to the 
right forearm incurred in combat during the Korean Conflict.  

A careful review of the veteran's service medical records 
shows that, in November 1950, he sustained a contusion of the 
rhomboid and trapezius muscles noted to have occurred while 
he was in action against the enemy in North Korea.  In 
January 1951, the veteran sustained a gunshot wound in combat 
to the right forearm.  Subsequently, the veteran underwent a 
skin graft from his abdomen to the left forearm.  During 
discharge examination in May 1955, the veteran's only 
complaint was aches and pains over the gunshot wound scar and 
the abdominal skin graft scar.  

A VA examination was conducted in December 1977.  The veteran 
had no complaints regarding the disabilities at issue.  

A VA examination was conducted in October 1981.  The veteran 
stated that he had felt well until July 1981, when he started 
getting pain radiating from the right arm to the hand.  The 
diagnosis was that of very severe causalgia and injury to the 
right median nerve.  

Treatment records from the veteran's private physician, Neil 
D. LaBove, M.D. dated in March 1984, note that the veteran 
had interstitial fibrosis, secondary to anthracosilicosis.  
In an April 1984 letter, Dr. LaBove stated that the veteran 
suffered from pulmonary difficulties which appeared to have 
developed in the past year.  He noted that the veteran 
related a history of pneumonia about five years ago, and that 
a company chest x-ray study had noted some changes in 1982.  
In a March 1986 letter, Dr. LaBove noted that the veteran had 
interstitial lung disease which might have been the result of 
occupational exposure to such items as magnesium powder.  

In November 1990, the veteran complained of neck and upper 
back pain subsequent to a motor vehicle accident.  

In March 1995, the veteran complained of neck, right shoulder 
and left knee pain resulting from his inservice combat 
wounds.  He also reported a history of a neck fracture in the 
1980's.  A March 1995 cervical spine magnetic resonance 
imaging (MRI) diagnosed multilevel degenerative spondylosis; 
retrolisthesis of C5 relative to C6, believed to have been 
degenerative in etiology; and multilevel degenerative disc 
disease.  In May 1995, he also complained of pain radiating 
down the right arm.  The VA examiner stated that the veteran 
had osteoarthritis.  The diagnosis was that of chronic pain 
likely secondary to osteoarthritis from war injuries, and 
questionable impingement, radiculopathy of the cervical 
spine.  In June 1995, cervical spine x-ray studies were 
performed, and the diagnosis was that of cervical spondylosis 
with slight offset of C4-C5 slight compression of C7 with an 
old avulsion fracture of C7.  

A VA audiology examination was conducted in July 1995.  Mild 
left high frequency sensorineural hearing loss was diagnosed.  

A VA examination was conducted in August 1995.  The veteran 
stated that he had sustained a neck fracture and an injury to 
his shoulder which was not treated in service.  As pertinent 
here, the diagnosis was that of chronic mild rotator cuff 
tendinitis with mild limitation of internal rotation, 90 
degrees of abduction and pain (the x-ray study was consistent 
with rotator cuff pathology); and restricted limitation of 
motion of the neck most likely associated with degenerative 
arthritis and associated history of fracture.

A neurological evaluation was conducted in August 1995.  The 
veteran complained of headaches since service.  The diagnosis 
was that of headaches, no neurological sequelae.  

A September 1997 chest x-ray study noted that the veteran had 
calcified pleural plaques consistent with asbestos exposure 
and emphysema.  

The veteran contends that he had current right rotator cuff 
tendinitis, residuals of a neck injury with cervical 
spondylitis, headaches, COPD and hearing loss of the left ear 
due to his receiving multiple wounds in combat.  He states 
that he sustained additional combat injuries besides the 
incidents noted in his service records.  He maintains that, 
in late November or early December 1950, he was next to an 
ammunition depot, when the enemy destroyed it, causing 
deafness in his left ear for three days.  He states that he 
had had continuous hearing loss of the left ear since then.  
He also contends that, in January 1951 prior to sustaining 
his gunshot wound to the right forearm, he was also struck by 
mortar fire.  Reportedly, the concussion hurled him down a 
hill when he struck his left knee and chest.  He notes that 
he was told in 1981 that he had had a broken neck and 
maintains that the fracture had to have occurred in service.  


B.  Analysis

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If arthritis is not diagnosed during service, 
but is present to a compensable degree within one year 
following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the veteran must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Evidentiary assertions must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredulous or when the fact alleged is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Notwithstanding this lack of evidence, the law also provides 
that, in the case of any veteran who engaged in combat with 
the enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  

38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, but lightens the burden of a veteran who seeks 
benefits for an alleged service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996);see also, Hensley v. Brown, 5 Vet. 
App. 155 (1993) (a veteran is not required to show a hearing 
disability during service to warrant a grant of service 
connection).  


Headaches, COPD and Hearing Loss of the Left Ear

Accepting that the veteran injured his head, lungs and left 
ear in combat, his lay assertions that his current disability 
is related to service cannot constitute competent evidence to 
establish a nexus to service and to make the claims well 
grounded.  Thus, the third prong of the Caluza test has not 
been satisfied in this case.  See Caluza, supra.  Being a 
layman, the veteran has no expertise to offer an opinion as 
to question of medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The first mention of any 
of these claimed conditions was in the 1980's, many years 
after service.  

In deciding these claims, the Board has considered the 
applicability of 38 U.S.C.A. § 1154(b) in light of the 
veteran's combat service.  See also 38 C.F.R. § 3.303(d).  
However, this section requires "satisfactory" evidence of 
service incurrence or aggravation of a disease or injury, 
meaning "credible evidence," before a presumption of 
service connection for a combat veteran arises.  See Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  In this 
case, the veteran has presented only his lay opinion in 
regard to the relationship of his headaches, COPD or hearing 
loss of the left ear to combat.  Even assuming that the 
veteran in fact sustained the claimed injuries in service, 
the Board notes the total absence of any competent medical 
evidence of a nexus between any such injury and the veteran's 
current disabilities.  The Board therefore does not find that 
the appellant has presented "satisfactory" evidence showing 
that his current headaches, COPD or hearing loss of the left 
ear was caused by combat.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  The veteran's statements concerning a 
continuity of symptoms since service are not supported by 
medical evidence showing that his current headaches, COPD or 
hearing loss of the left ear are related to his period of 
service.  Hence, service connection is not warranted on the 
basis of continuity of symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997); Espiritu, supra.  

The veteran has not submitted competent evidence to support 
his lay assertions that he has headache disability, 
disability manifested by COPD or hearing disability of the 
left ear due to disease or injury in service so as to justify 
a belief by a fair and impartial individual that his claim is 
plausible.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claims as a matter of 
law are not well grounded.  


Increased Ratings Claims

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for increased 
ratings are well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's disabilities have been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


PTSD

A psychological evaluation was conducted by VA in July 1995.  
The veteran complained of two or three flashbacks of his 
combat experiences per week.  He had trouble sleeping due to 
nightmares about his combat experiences.  He reported 
awakening at least two times a night and staying awake for 
two or three days on occasion.  His primary complaints were 
those of nervousness and that he easily became upset.  He 
stated that he had consumed alcohol to calm his nerves.  He 
stated that he worked for 28 years, the last 20 years as a 
supervisor.  He retired when his company was sold and 
restructured.  During the examination, the veteran broke down 
and wept uncontrollably when recounting his combat 
experiences.  He recovered his composure and proceeded in a 
more relaxed manner.  The examiner noted no signs of 
inebriation, alteration of thought processes or content, or 
hallucinatory or delusional experiences.  The veteran denied 
having current suicidal or homicidal ideation.  He was 
oriented to time, place and person.  The diagnosis was that 
of PTSD and alcohol abuse, in remission.  

In December 1995, the veteran received treatment for PTSD.  
He noted that he continued to have nightmares of his combat 
experiences and awoke from them and was unable return to 
sleep.  He also complained of flashbacks of his combat 
experiences.  In January 1996, the veteran stated that he 
slept a little better and returned to sleep easier when 
awakened.  He also stated that he had been more relaxed.  The 
veteran's medication was increased.  In April 1996, the 
veteran stated that he took his medication occasionally as 
needed for jumpiness.  

A VA neuropsychiatric examination was conducted in February 
1997.  The veteran complained of having nightmares about his 
combat experiences and night sweats three or four times per 
week.  He also complained of sleep disturbances, depressed 
mood, seclusiveness, increased drinking, anxiety, inability 
to get along with others and episodes of crying.  He stated 
that he had been retired for the last seven years and spent 
most of his time alone or with his wife.  He also stated that 
he got along well with his seven children.  The examination 
noted that the veteran was alert, cooperative and casually 
dressed.  There were no loose associations, flight of ideas, 
bizarre motor movements or tics.  His mood was tense and 
sometimes tearful; his affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three, and remote and 
recent memory were good.  Insight, judgment and intellectual 
capacity were adequate.  His Global Assessment of Functioning 
Scale (GAF) was 52.  In an addendum dated in August 1997.  
The examiner stated that he had reviewed the veteran's claims 
file and recent medical information and that the veteran's 
GAF was 52.  He also stated that the veteran's psychiatric 
condition reflected occupational and social impairment with 
reduced productivity; which was secondary to disturbance of 
motivation and mood, difficulty in establishing effective 
work and social relationships, sleep disturbances, 
seclusiveness, persistent anxiety and episodes of crying.  

In May 1998, the veteran was diagnosed with depression and 
PTSD.  It was noted that the veteran had had one episode of 
suicidal ideation recently and had started consuming alcohol 
after being diagnosed with cancer (non-Hodgkin's lymphoma) in 
October 1997.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132 including Diagnostic Code 9411, as in effect prior to 
November 7, 1996.  This code provides that a 50 percent 
rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to established and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
Part 4, Codes 9400 and 9411.  The older rating criteria set 
forth three independent bases for granting a l00 percent 
evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  This revised code provides a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever is most favorable to the 
veteran.  

The veteran's statements and the conclusions of the examiner 
who conducted the most recent examination describe 
psychiatric symptomatology which are reported to cause some 
interference with his work functioning and other social 
relationships.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only as it 
affects earning capacity.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (effective November 
7, 1996).  

Considering all the evidence and the old rating criteria of 
Code 9411, the Board finds that no more than considerable 
social and industrial impairment due to the service-connected 
PTSD is shown and that the requirements for a higher rating 
under the old criteria are not met.  The evidence shows that 
PTSD symptoms cause no more than considerable occupational 
and social impairment with deficiencies in most areas of 
mental functioning, reduced reliability and productivity 
pertaining to employment and inability to establish and 
maintain effective relationships, and such is to be rated 50 
percent.  He does not demonstrate the severe occupation and 
social impairment required for a 70 percent rating.  The 
veteran had worked for 28 years, the last 20 years as a 
supervisor.  He also reported that he interacted well with 
his family.  

In addition, the Board finds that the veteran is not shown to 
be experiencing symptoms required for the assignment of a 70 
percent rating under the new criteria, i.e., occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  In this regard, the Board notes the veteran's 
episode of suicidal ideation, but medical personnel related 
that incident to depression over having been diagnosed with 
cancer, not to his service-connected PTSD.  

Therefore, the Board finds that an increased rating is not 
warranted for the service-connected PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


Scar of the Left Knee

The veteran is service connected for a scar of the left knee 
rated zero percent disabling.  The veteran contends that his 
scar has caused degenerative arthritis in his left knee.  

In a treatment record dated in December 1985, mild tenderness 
over the left knee scar was noted.  During a VA examination 
in August 1995, the veteran stated that his left knee was 
injured in service when his knee struck a rock after he was 
blown off the side of a mountain.  The diagnosis was that of 
internal derangement of the left knee with mild associated 
atrophy, history of degenerative arthritis and that the x-ray 
study showed mild effusion.  

A VA scars examination was conducted in June 1996.  The 
veteran complained of problems with his left knee.  He stated 
that he had no complaints regarding the left knee scar.  The 
examination noted that the left knee scar consisted of 
several round scars measuring from two millimeters to five 
millimeters.  The color of the scars was normal.  The scars 
did not produce any findings of keloid formation, adherence, 
herniation, inflammation, swelling, depression, ulceration, 
alteration of vascular supply, tenderness, pain or limitation 
of function of the left knee.  The examiner also stated that 
the cosmetic effects of the scar were insignificant.  The 
diagnosis was that of minimal scarring of the left knee 
secondary to shell fragment wound.  A VA examination 
conducted in December 1997 noted that the veteran had a 
healed nontender scar on the left knee.  

Diagnostic Code 7803 states that superficial scars which are 
poorly nourished, with repeated ulceration are assigned a 10 
percent evaluation.  Diagnostic Code 7804 maintains that a 10 
percent evaluation is warranted for superficial scars which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 states that other scars are rated on 
limitation of function of the affected part.  However, as 
medical personnel have noted that the veteran's scar is not 
poorly nourished, ulcerated, tender, painful nor limits any 
function of the knee or leg; the veteran is not entitled to 
an increased rating.  

The Board notes the contention of the veteran that he has 
degenerative arthritis of the left knee due to his scar.  
However, being a layman, he has no expertise to give a 
medical opinion as to the etiology of his claimed 
degenerative arthritis.  See Espiritu, supra.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected scar of the left 
knee.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Service connection for headaches, COPD and hearing loss of 
the left ear are denied, as well-grounded claims have not 
been submitted.  

Increased ratings for the service-connected PTSD and scar of 
the left knee are denied.  



REMAND

The Board finds that the veteran has presented well-grounded 
claims of service connection for right rotator cuff 
tendinitis and the residuals of a neck injury with cervical 
spondylosis.  Accordingly, further development is required 
prior to appellate handling of these matters.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed right shoulder and neck 
conditions since service.  After securing 
the necessary release, the RO should 
obtain copies of all records from any 
identified treatment source.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of the claimed 
right shoulder disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  The 
examiner should elicit from the veteran 
and record a complete medical history.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that there is 
current right shoulder disability due to 
disease or injury which was incurred in 
or aggravated by service, as claimed by 
the veteran.   

3.  The veteran should be afforded a VA 
examination to the ascertain the nature 
and likely etiology of the claimed neck 
or cervical spine disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the medical 
probability that there is current neck or 
cervical spine disability due to disease 
or injury which was incurred in or 
aggravated by service, as claimed by the 
veteran.  

4.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

